     Case 2:19-cv-02041-TLN-CKD Document 13 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR.,                             No. 2:19-cv-02041-TLN-CKD PS
12                         Plaintiff,
13            v.                                       ORDER
14    SACRAMENTO HOTEL, LLC,
15                         Defendant.
16
             On December 8, 2020, the undersigned ordered Peter Strojnik, Sr. to show cause within
17
     fourteen days why this action should not be dismissed for failure to prosecute under Rule 41(b).
18
     (ECF No. 9.) On December 21, 2020, Mr. Strojnik timely filed a response, which upon review,
19
     the court finds to be adequate. Accordingly, good cause appearing, the December 8, 2020 order
20
     to show cause (ECF No. 9) is hereby DISCHARGED.
21
             IT IS SO ORDERED.
22
     Dated: January 4, 2021
23                                                   _____________________________________
24                                                   CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27
     17.stroj2041.oscdischarge
28
                                                      1
